Third District Court of Appeal
                                State of Florida

                           Opinion filed May 5, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                               No. 3D21-308
                        Lower Tribunal No. 19-82 AP
                           ________________


                            Miami-Dade County,
                                Petitioner,

                                      vs.

                           Snapp Industries, Inc.,
                               Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Appellate Division, Daryl E. Trawick, Lisa S. Walsh and Maria de
Jesus Santovenia, Judges.

      Geraldine Bonzon-Keenan, Miami-Dade County Attorney, and Ryan
Carlin and Dennis A. Kerbel, Assistant County Attorneys, for petitioner.

      Spink, Shrouder & Karns, P.A., and Ryan C. Shrouder (Cooper City),
for respondent.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     SCALES, J.
      Petitioner Miami-Dade County seeks second-tier certiorari review of an

opinion rendered by the circuit court’s appellate division. The circuit court’s

opinion reversed a hearing officer’s determination that respondent Snapp

Industries, Inc. was in violation of section 33-8(a) of the Miami-Dade County

Code. 1

      Specifically, in its opinion, the circuit court determined: (i) that the

hearing officer denied due process to Snapp Industries when the hearing

officer refused to allow counsel for Snapp Industries to proffer additional

information as the hearing was concluding; and (ii) the hearing officer’s

decision was not supported by competent substantial evidence because the

County’s representative at the hearing mentioned that the County’s records,

and therefore its computer search, of Snapp Industries’ property were

incomplete. As for the remedy, the circuit court “reversed” the decision of the

hearing officer, but also “remanded” the case “with instructions to dismiss

the citation.”

      On second-tier certiorari, our review is limited to whether the circuit

court afforded the petitioner procedural due process and applied the correct

law. Nader v. Fla. Dep’t of Highway Safety & Motor Vehicles, 87 So. 3d 712,


1
  This provision requires all businesses located in unincorporated Miami-
Dade County to obtain a certificate of use, which evidences the appropriate
zoning use for the business’s occupation of its property.

                                      2
723 (Fla. 2012). The County puts forth three arguments in its petition: (i) the

circuit court reweighed the evidence presented at the evidentiary hearing

and, by doing so, applied the incorrect law; (ii) the circuit court erred in its

determination that the hearing officer violated Snapp Industries’ due process

rights; and (iii) the circuit court exceeded its jurisdiction by remanding the

case with an instruction to the hearing officer to dismiss the citation.

      After careful consideration, we conclude that the circuit court applied

the correct law. On first-tier certiorari review, the circuit court was required

to determine whether the hearing officer’s findings were supported by

competent substantial evidence. Fla. Power & Light Co. v. City of Dania, 761

So. 2d 1089, 1092 (Fla. 2000). The circuit court did just that, notwithstanding

the County’s quarrel with both the circuit court’s analysis and the result of

the circuit court’s inquiry. We also conclude that, while the County may

disagree with the circuit court’s due process analysis, the circuit court again

applied the correct law in determining that the hearing officer had denied

Snapp Industries due process. Hence, we deny the petition as to these two

substantive grounds. 2




2
 Both grounds for the circuit court’s reversal of the hearing officer’s decision
express the circuit court’s concern that the County’s proof of the alleged
violation was insufficient.

                                       3
      The County’s final point, however, is well taken. The remedy available

to the circuit court was limited to quashing the hearing officer’s order, and

nothing more. Clay Cnty. v. Kendale Land Dev., Inc., 969 So. 2d 1177, 1180-

81 (Fla. 1st DCA 2007). “As an appellate court granting a petition for

certiorari, the circuit court could only quash the special magistrate’s findings,

conclusions, and order. A direction to the administrative agency to dismiss

the enforcement action exceeds that authority.” Monroe Cnty. v. Carter, 41

So. 3d 954, 958 n.6 (Fla. 3d DCA 2010).

      We, therefore, deny the petition as to its substantive grounds, but grant

the petition to the extent that it challenges the portion of the circuit court’s

opinion that remanded the case with an instruction to the hearing officer to

dismiss the citation. The circuit court appellate division shall reissue its

opinion so that the decision of the hearing officer is quashed, and no other

remedy is provided.

      Petition granted in part, denied in part.




                                       4